Case 2:21-cv-00250 Document 2 Filed 04/19/21 Page 1 of 14 PageID #: 15




                                                    2:21-cv-250
Case 2:21-cv-00250 Document 2 Filed 04/19/21 Page 2 of 14 PageID #: 16
Case 2:21-cv-00250 Document 2 Filed 04/19/21 Page 3 of 14 PageID #: 17
Case 2:21-cv-00250 Document 2 Filed 04/19/21 Page 4 of 14 PageID #: 18
Case 2:21-cv-00250 Document 2 Filed 04/19/21 Page 5 of 14 PageID #: 19
Case 2:21-cv-00250 Document 2 Filed 04/19/21 Page 6 of 14 PageID #: 20
Case 2:21-cv-00250 Document 2 Filed 04/19/21 Page 7 of 14 PageID #: 21
Case 2:21-cv-00250 Document 2 Filed 04/19/21 Page 8 of 14 PageID #: 22
Case 2:21-cv-00250 Document 2 Filed 04/19/21 Page 9 of 14 PageID #: 23
Case 2:21-cv-00250 Document 2 Filed 04/19/21 Page 10 of 14 PageID #: 24
Case 2:21-cv-00250 Document 2 Filed 04/19/21 Page 11 of 14 PageID #: 25
Case 2:21-cv-00250 Document 2 Filed 04/19/21 Page 12 of 14 PageID #: 26
Case 2:21-cv-00250 Document 2 Filed 04/19/21 Page 13 of 14 PageID #: 27
Case 2:21-cv-00250 Document 2 Filed 04/19/21 Page 14 of 14 PageID #: 28




                                                     2:21-cv-250
